DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9-12, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (United States Patent Application Publication No. US 2013/0153964 A1, hereinafter “Guo”).
In reference to claim 1, Guo discloses a structure which meets the claim.  Figures 1-8 of Guo discloses a semiconductor structure which comprises a substrate, an active layer that is formed over the substrate (102b) and comprises a first active portion (102a, 402) and a second active portion (102a).  A first transistor comprises a first source region (702), a first drain region (702), and a first gate structure (506) formed over the first active portion (102a, 402) and between the first source region (702) and the first drain region (702).  A second transistor comprises a second source region (704), a second drain region (704), and a second gate structure (508) formed over the second active portion (102a) and between the second source region (704) and the second drain region (704).  The first active portion (102a, 402) has a material composition different (p. 2, paragraph 26) from that of the second active portion (102a).
With regard to claim 3, Guo discloses that the structure of figures 1-8 discloses that the first transistor (ACTIVE REGION I) is an n-FET device while the second transistor (ACTIVE REGION II) is a p-FET device.  An n-FET device has a positive threshold voltage while a p-FET device has a negative threshold voltage; thus the first transistor has a positive first threshold voltage while the second transistor has a negative second threshold voltage.  Thus the second transistor has a second threshold voltage lower than the first threshold voltage.  
In reference to claim 9, Guo discloses a structure which meets the claim.  Figures 1-8 of Guo discloses a circuit with a first transistor comprising a first gate (506), a first source region (702), and a first drain region (702).  There is a second transistor which comprises a second gate (508), a second source region (704), and a second drain region (704).  The first transistor and the second transistor are formed on a same semiconductor wafer including an active layer that comprises a first active portion (102a, 402) under the first gate (506) and a second active portion (102a) under the second gate (508).  The first active portion (102a, 402) has a material composition different (p. 2, paragraph 26) from that of the second active portion (102a).
With regard to claim 10, Guo discloses that the structure of figures 1-8 discloses that the first transistor (ACTIVE REGION I) is an n-FET device while the second transistor (ACTIVE REGION II) is a p-FET device.  An n-FET device has a positive threshold voltage while a p-FET device has a negative threshold voltage; thus the first transistor has a positive first threshold voltage while the second transistor has a negative second threshold voltage.  Thus the second transistor has a second threshold voltage that is different than the first threshold voltage.  
In reference to claim 11, the first transistor (ACTIVE REGION I) is an n-FET device that is turned on when the first source is electrically connected to a ground voltage while a positive voltage is electrically connected to the first drain.  The second transistor (ACTIVE REGION II) is a p-FET device that 
With regard to claim 12, Guo discloses that the structure of figures 1-8 discloses that the first transistor (ACTIVE REGION I) is an n-FET device while the second transistor (ACTIVE REGION II) is a p-FET device.  An n-FET device has a positive threshold voltage while a p-FET device has a negative threshold voltage.  Thus the first transistor has a positive first threshold voltage which is higher than the negative second threshold voltage of the second transistor.  
In reference to claim 15, it is understood that at least one of the first source and the first drain is electrically coupled to the output pin.
In reference to claim 18, Guo discloses a method which meets the claim.  Figures 1-8 of Guo disclose a method for forming a semiconductor structure which comprises forming an active layer over a substrate, wherein the active layer comprises a first active portion (102a, 402) and a second active portion (102).  A first transistor is formed comprising a first source region (702), a first drain region (702), and a first gate structure (506) formed over the first active portion (102a, 402) and between the first source region (702) and the first drain region (702).  A second transistor is formed comprising a second source region (704), a second drain region (704), and a second gate structure (508) formed over the second active portion (102a) and between the second source region (704) and the second drain region (704).  The first active portion (102a, 402) has a material composition different (p. 2, paragraph 26) from that of the second active portion (102a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Nakabayashi et al. (USPN 6,093,592, hereinafter “Nakabayashi”).
In reference to claim 5, Guo does not disclose that the second active portion has a thickness larger than the thickness of the first active portion.  However Nakabayashi discloses that the thickness of an active portion or channel can be selected to modify the threshold voltage of a transistor (column 10, lines 32-44) which is an important transistor characteristic (column 1, lines 29-45).  Thus Guo makes it clear that the thickness of the active portion/channel is a result effective variable.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the thickness of the active portion/channel, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of the above, it would be obvious to modify the Guo device such that the second active portion/channel has a thickness larger than the thickness of the first active portion/channel in order to attain desired threshold voltages.  Therefore claim 5 is not patentable over Guo and Nakabayashi.

Allowable Subject Matter
Claims 2, 4, 6-8, 13, 14, 16, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the examiner is unaware of any prior art which suggests or renders obvious a semiconductor device or its method of fabrication with first and second transistors with the suggested material compositions in .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920.  The examiner can normally be reached on Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY HO/Primary Examiner, Art Unit 2817